17-525
     Zhu v. Barr
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A205 145 256
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JIA XING ZHU,
14            Petitioner,
15
16                 v.                                            17-525
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Thomas V. Massucci, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Cindy S.
27                                    Ferrier, Assistant Director;
28                                    Michelle Y.F. Sarko, Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jia Xing Zhu, a native and citizen of the

 6   People’s Republic of China, seeks review of a January 31,

 7   2017, decision of the BIA affirming an April 5, 2016, decision

 8   of an Immigration Judge (“IJ”) denying Zhu’s application for

 9   asylum,   withholding    of   removal,      and     relief    under    the

10   Convention Against Torture (“CAT”).         In re Jia Xing Zhu, No.

11   A 205 145 256 (B.I.A. Jan. 31, 2017), aff’g No. A 205 145 256

12   (Immig. Ct. N.Y. City Apr. 5, 2016).         We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Because the BIA affirmed the decision of the IJ without

16   opinion, we have reviewed the IJ’s decision as the final

17   agency determination.     See Shunfu Li v. Mukasey, 529 F.3d

18   141, 146 (2d Cir. 2008).      The applicable standards of review

19   are well established.    See 8 U.S.C. § 1252(b)(4)(B); see also

20   Chuilu Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009)

21   (reviewing   factual    findings       underlying    burden    of     proof


                                        2
 1   determinations      under    the   substantial     evidence    standard);

 2   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009)

 3   (reviewing questions of law and application of law to fact de

 4   novo).    The agency did not err in finding that Zhu failed to

 5   satisfy her burden of proof given problems with her testimony

 6   and corroborating evidence relating to her alleged arrest and

 7   detention in China for attending an underground church and

 8   her failure to submit available evidence of her practice of

 9   Christianity in both China and the United States.

10        “The testimony of the applicant may be sufficient to

11   sustain the applicant’s burden without corroboration, but

12   only if the applicant satisfies the trier of fact that the

13   applicant’s testimony is credible, is persuasive, and refers

14   to   specific    facts      sufficient    to     demonstrate   that    the

15   applicant is a refugee.”           8 U.S.C. § 1158(b)(1)(B)(ii); see

16   also Chuilu Liu, 575 F.3d at 196-97.           “In determining whether

17   the applicant has met [her] burden, the trier of fact may

18   weigh the credible testimony along with other evidence of

19   record.     Where    the     trier   of   fact    determines    that   the

20   applicant should provide evidence that corroborates otherwise

21   credible testimony, such evidence must be provided unless the


                                          3
 1   applicant does not have the evidence and cannot reasonably

 2   obtain the evidence.”          8 U.S.C. § 1158(b)(1)(B)(ii).                  “No

 3   court shall reverse a determination made by a trier of fact

 4   with respect to the availability of corroborating evidence

 5   . . . unless the court finds . . . that a reasonable trier of

 6   fact    is    compelled   to   conclude          that   such    corroborating

 7   evidence is unavailable.”        8 U.S.C. § 1252(b)(4).

 8          The IJ reasonably required corroboration given Zhu’s

9    vague testimony about the events surrounding her arrest,

10   beating, and the extent of her resultant injuries.                            See

11   8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-

12   97.    Zhu testified that after police raided her church and

13   arrested her and 18 fellow congregants, she was taken to the

14   police station and “beat up.”              When pressed for more detail,

15   Zhu    said   that   police    asked       her   why    she    had   joined    an

16   underground church, “caught” her head and pushed her against

17   a wall, and kicked her a few times in the leg, which caused

18   bruising and swelling “all over [her] body.”                   Despite filing

19   a medical document, Zhu did not testify that she was treated

20   for her injuries while in custody or that she sought treatment

21   when released a week later.                 The IJ reasonably required


                                            4
 1   corroboration to verify the extent, if any, of Zhu’s injuries,

 2   which     implicated    whether     the    harm     alleged   constituted

 3   persecution.     Indeed, while we have held that “non-life-

 4   threatening violence and physical abuse” can constitute past

 5   persecution, Beskovic v. Gonzales, 467 F.3d 223, 226 n.3 (2d

 6   Cir. 2006), the harm suffered must be sufficiently severe,

 7   see Jian Qui Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011)

 8   (clarifying that a beating that occurs within the context of

 9   an arrest or detention does not constitute persecution per se

10   and ruling that “minor bruising” did not rise to the level of

11   persecution).

12          Other aspects of Zhu’s testimony lacked detail, which

13   further     justified     the   IJ’s      reliance    on   the   lack   of

14   corroboration. See 8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu,

15   575 F.3d at 196–97.         For example, Zhu did not know what

16   happened to her fellow parishioners despite being detained

17   with 18 of them for a week at the same police station.                  And

18   when    asked   whether    anyone      from   her    underground   church

19   supported her asylum application, Zhu replied that a former

20   co-worker mailed a copy of his identification card.                Though

21   unclear what the identification card would have corroborated,


                                         5
 1   the IJ accurately noted that no such evidence was in the

 2   record.

 3          Moreover,   the     IJ   properly    identified    the    missing

 4   evidence.    See Chuilu Liu, 575 F.3d at 198-99.         Zhu testified

 5   that she had attended the same Methodist church in Brooklyn

 6   since her baptism in November 2012, yet she did not present

 7   testimony or letters from fellow church members or clergy.

 8   Although Zhu testified that the U.S. church members did not

9    want to be involved with the government and her pastor would

10   not testify because she did not attend church regularly, a

11   reasonable fact-finder would not be compelled to conclude

12   that no evidence was available, such as a letter from the

13   pastor to confirm Zhu’s baptism.           See 8 U.S.C. § 1252(b)(4);

14   cf. Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

15   petitioner must do more than offer a plausible explanation

16   for h[er] inconsistent statements to secure relief; [s]he

17   must    demonstrate      that   a   reasonable   fact-finder    would   be

18   compelled to credit h[er] testimony.” (internal quotation

19   marks omitted)). Similarly, the IJ did not err in requiring

20   evidence from Zhu’s younger sister in light of Zhu’s testimony

21   that her sister had recently arrived in the United States and


                                           6
 1   was also a Christian.          Nor was it unduly speculative for the

 2   IJ to expect that Zhu’s sister—who lived in China while Zhu

 3   was worshipping at an underground church—would know something

 4   about Zhu’s Christian faith, particularly given their common

 5   faith and Zhu’s alleged arrest and detention.             See Siewe v.

 6   Gonzales,    480   F.3d    160,     168–69   (2d   Cir.   2007)   (“The

 7   speculation that inheres in inference is not ‘bald’ if the

 8   inference is made available to the factfinder by record facts

9    . . . in the light of common sense and ordinary experience.”).

10   Moreover, Zhu provided no explanation for the absence of this

11   evidence.    See Chuilu Liu, 575 F.3d at 199 (upholding denial

12   of withholding of removal for lack of corroboration where

13   petitioner    failed      to    “explain[]   the   absence   of    such

14   corroborating evidence”).

15       Finally, the IJ did not err in declining to credit the

16   remainder of Zhu’s evidence and in finding it insufficient to

17   meet her burden.       The letter from Zhu’s pastor in China did

18   not corroborate or even mention the arrests of Zhu and her

19   fellow parishioners.       See Siewe, 480 F.3d at 168–69.         The IJ

20   also did not err in questioning the authenticity of Zhu’s

21   medical document because spaces for the date of intake, date


                                          7
 1   of discharge, and the case number, were left blank.                  See Y.C.

 2   v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“We defer to the

 3   agency’s determination of the weight afforded to an alien’s

 4   documentary evidence.”).          Nor was the IJ required to credit

 5   an unsworn, undated, and unsigned letter from Zhu’s older

 6   sister in China.        Id. (deferring to agency’s determination

 7   that letter from alien’s spouse in China was entitled to “very

 8   little weight” “because it was unsworn and because it was

 9   submitted by an interested witness”); Matter of H-L-H- & Z-

10   Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding that

11   letters from alien’s friends and family were insufficient

12   support for alien’s claims because they were from interested

13   witnesses not subject to cross-examination), overruled on

14   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

15   38 (2d Cir. 2012).

16        Given     the    lack   of   detailed    testimony    and       reliable

17   corroboration, the agency did not err in finding that Zhu

18   failed to satisfy her burden of establishing past persecution

19   on   account     of    her   Christian       faith.       See    8    U.S.C.

20   § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-98.                    That

21   finding is dispositive of asylum, withholding of removal, and


                                          8
1   CAT relief because all three claims were based on the same

2   factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-

3   57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  9